J-A05014-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

DORIAN HUDSON,

                            Appellant                No. 3501 EDA 2014


         Appeal from the Judgment of Sentence of November 12, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0013841-2013


BEFORE: OLSON AND OTT, JJ. and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                             FILED APRIL 26, 2016

        Appellant, Dorian Hudson, appeals from the judgment of sentence

following his bench trial convictions for theft by unlawful taking and

receiving stolen property.1 We affirm.

        We briefly summarize the facts and procedural history of this case as

follows.     Appellant resided with his mother, Esther Johnson, in her

apartment in Philadelphia, Pennsylvania.       On September 20, 2013, Ms.

Johnson left Appellant alone for a week while she visited relatives in Atlantic

City, New Jersey. Appellant was unemployed at the time. Sometime before

leaving for Atlantic City, Ms. Johnson withdrew $22,000.00 from her pension

account to fund a funeral insurance policy for herself. She kept the money

____________________________________________


1
    18 Pa.C.S.A. §§ 3921(a) and 3925(a), respectively.



*Former Justice specially assigned to the Superior Court.
J-A05014-16



in a locked safe hidden behind a dresser drawer and left the key to the safe

hanging on a mirror.    Ms. Johnson told Appellant she had withdrawn the

funds and gave him a copy of her insurance card to make funeral plans upon

her death. Appellant also saw his mother counting the money and knew she

had a habit of hiding currency inside the apartment.       When Ms. Johnson

returned from her trip, the safe, the key and Appellant were missing.

Appellant did not return to the apartment and he would not answer or return

phone calls. There was no sign of forced entry and nothing else was missing

from the apartment. Only one other person had a key to the apartment, Ms.

Johnson’s wheelchair bound daughter. However, Ms. Johnson’s daughter did

not know her mother had withdrawn pension funds.

      Ruby Hunt, whose mother lived in the same building as Ms. Johnson,

knew Appellant for four years prior to this incident. The night Ms. Johnson

left for Atlantic City, Appellant invited Ms. Hunt to his mother’s apartment to

watch a movie and drink alcohol. The following day, Appellant took Ms. Hunt

out to dinner in a new car she had never seen. Appellant asked Ms. Hunt

not to tell his mother about the car and claimed he had recently come into

some money. Appellant paid for dinner in cash from a roll of hundred-dollar

bills and offered to take Ms. Hunt shopping the next day even though he had

never done so before.

      On October 18, 2013, police arrested Appellant and charged him with

the aforementioned crimes. On August 7, 2014, the trial court conducted a

bench trial and convicted Appellant of both offenses.      On November 12,

                                     -2-
J-A05014-16



2014, the trial court sentenced Appellant to seven years of probation for

theft by unlawful taking. Because the receiving stolen property conviction

merged with theft by unlawful taking charge, the trial court imposed no

further sentence. This timely appeal resulted.2

        On appeal, Appellant presents the following issue for our review:

          Was not the evidence insufficient to sustain [Appellant’s]
          convictions for theft and receiving stolen property, insofar
          as there was insufficient evidence that [Appellant] stole the
          complainant’s money, or that any money in [Appellant’s]
          possession was stolen?

Appellant’s Brief at 3.

         Appellant claims that the Commonwealth did not present sufficient

evidence to sustain his convictions because: (1) he was not the only relative

who knew Ms. Johnson withdrew pension funds and had access to her

apartment, and; (2) “there was absolutely no proof that the money in

[Appellant’s] possession was the same money taken from Ms. Johnson.” Id.

at 9.

        Our standard and scope of review is well-settled:

          In challenges to the sufficiency of the evidence, our
          standard of review is de novo, however, our scope of review
          is limited to considering the evidence of record, and all
          reasonable inferences arising therefrom, viewed in the light
____________________________________________


2
   On December 10, 2014, Appellant filed a timely notice of appeal. On
December 22, 2014, the trial court ordered Appellant to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Appellant complied timely. The trial court issued an opinion pursuant to
Pa.R.A.P. 1925(a) on June 11, 2015.



                                           -3-
J-A05014-16


        most favorable to the Commonwealth as the verdict winner.
        Evidence is sufficient if it can support every element of the
        crime charged beyond a reasonable doubt. The evidence
        does not need to disprove every possibility of innocence,
        and doubts as to guilt, the credibility of witnesses, and the
        weight of the evidence are for the fact-finder to decide. We
        will not disturb the verdict unless the evidence is so weak
        and inconclusive that as a matter of law no probability of
        fact may be drawn from the combined circumstances.

Commonwealth v. Forrey, 108 A.3d 895, 897 (Pa. Super. 2015) (internal

citations and quotations omitted).      “This standard is applicable in cases

where the evidence is circumstantial, as long as the evidence implicates the

accused in the crime beyond a reasonable doubt.”           Commonwealth v.

Ockenhouse, 756 A.2d 1130, 1135, (Pa. 2000) (internal citation omitted).

      Theft by unlawful taking and receiving stolen property are statutorily

defined, respectively, as follows. “A person is guilty of theft if he unlawfully

takes, or exercises unlawful control over, movable property of another with

intent to deprive him thereof.”   18 Pa.C.S.A. § 3921(a). “A person is guilty

of theft [by receiving stolen property] if he intentionally receives, retains, or

disposes of movable property of another knowing that it has been stolen, or

believing that it has probably been stolen, unless the property is received,

retained, or disposed with intent to restore it to the owner.” 18 Pa.C.S.A. §

3925(a).

      Here, the trial court determined:

        [Appellant’s] conviction[s] rested on the testimony of Esther
        Johnson and Ruby Hunt. Ms. Johnson’s testimony was that
        she went to Atlantic City for a week to spend time with her
        aunt.   While she was gone, [Appellant], her son, was
        staying in the apartment, and he was the only person who

                                      -4-
J-A05014-16


        had personal knowledge that the complainant had
        withdrawn her pension money. When Ms. Johnson returned
        to her apartment, there was no damage to the apartment or
        indication of any forced entry, but her safe containing
        $22,000[.00] was missing. Furthermore, even though [the]
        complainant and her son communicated with each other on
        a daily basis prior to this incident, after the complainant
        returned    from   her    vacation,   [Appellant]  stopped
        communicating with his mother and failed to return her
        calls.

        Ms. Hunt’s testimony was that [Appellant] picked her up in
        a car that he did not previously own, and treated her to
        dinner and offered to take her shopping, things he had not
        done before. Ms. Hunt also watched [Appellant], who was
        unemployed, taking money from a roll of hundred dollar
        bills that he stored in his backpack.

Trial Court Opinion, 6/11/2015, at 6.

      Upon review of the record, we conclude that the Commonwealth

introduced sufficient evidence to support Appellant’s convictions. There is no

dispute that Appellant had access to the apartment and its contents.        Ms.

Johnson testified that Appellant had direct knowledge that she withdrew

money from her pension, in one-hundred-dollar bill denominations, and saw

her counting the money on more than one occasion. N.T., 6/26/2014, at 9-

11; N.T., 8/7/2014, at 28.       Ms. Johnson testified that Appellant had

“knowledge of [her] always hiding money.” N.T., 6/26/2014, at 18. Upon

her return from Atlantic City, the money was missing, but the apartment

was in the same state as when Ms. Johnson left. N.T., 8/7/2014, at 22-23,

29.    Furthermore,    Ms.   Johnson    testified   that   she   and   Appellant

communicated daily, but that Appellant went missing and did not answer her

calls when she returned. Id. at 28-30. Our Supreme Court has held that


                                    -5-
J-A05014-16



flight and concealment can constitute circumstantial proof of consciousness

of guilt. See Commonwealth v. Johnson, 838 A.2d 663, 681 (Pa. 2003).

Moreover, the trial court “believe[d] the testimony of Ruby Hunt.”        N.T.,

8/7/2014, at 77. We will not usurp the trial court’s credibility determination.

The trial court determined that Appellant, who was unemployed and living

with   Ms.   Johnson,   was   suddenly   and   lavishly   spending   money   in

one-hundred-dollar denominations, but did not want Ms. Johnson to know.

Id. at 37-46.     In sum, Appellant had knowledge of and access to Ms.

Johnson’s money, spent large sums of money days after she left town, and

then fled. Based upon the totality of circumstances, Appellant’s convictions

were supported by sufficient evidence.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/26/2016




                                     -6-